Citation Nr: 0204638	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  94-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for cervical 
strain, currently rated as 20 percent disabling.  

3.  Entitlement to service-connection for a right shoulder 
disorder.  

4.  Entitlement to service-connection for a left shoulder 
disorder.  

5.  Entitlement to service-connection for a right hip 
disorder.  

6.  Entitlement to service-connection for a left hip 
disorder.  

7.  Entitlement to service-connection for fibromyalgia.  

8.  Entitlement to service-connection for headaches.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1981 to October 
1984 and from August 1990 to September 1991.  

In September 1993 the New Orleans, Louisiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied 
service-connection for a right hip disorder and a bilateral 
shoulder disorder.  In January 1994 increased evaluations for 
lumbosacral strain and cervical strain were denied.  The 
Board remanded these issues in December 1996.  It was noted 
that the New Orleans, Louisiana, RO characterized the 
veteran's claim as service-connection for a bilateral 
shoulder disability.  However, several statements from the 
veteran indicated that he was requesting service-connection 
solely for a right shoulder disability.  (Later the veteran 
makes another claim of service-connection for left shoulder).  
The evaluation for lumbosacral strain was increased to 40 
percent, the evaluation for cervical strain was increased to 
20 percent and service-connection for fibromyalgia was denied 
in a December 1997 rating decision.

The Atlanta, Georgia, RO denied the veteran's claim for 
increased evaluations for lumbosacral strain and cervical 
strain and service-connection for right shoulder, right hip, 
left shoulder and left hip disorders and headaches in a 
January 2001 rating decision.  

FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
evaluation for his service-connected lumbosacral strain under 
Diagnostic Codes 5292 and 5295.  

2.  The veteran's cervical strain is not productive of more 
than moderate limitation of motion, or more than moderate 
intervertebral disc syndrome.  

3.  The October 1997 VA examiner indicated that the etiology 
of the veteran's bilateral shoulder and bilateral hip pain 
was unknown and that the bilateral shoulder and bilateral hip 
pain appeared not to be connected to his service-connected 
disabilities.  

7.  There is no probative medical nexus evidence of record 
etiologically linking the veteran's fibromyalgia to his 
active military service.  

8.  Neither the service medical records nor the VA or private 
medical records show that the veteran complained of or was 
treated for headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (2001).  

3.  A right shoulder disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).  

4.  A left shoulder disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).

5.  A right hip disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

6.  A left hip disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

7.  Fibromyalgia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

8.  Headaches were not incurred in or aggravated by the 
veteran's active military service, nor the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The September 1993, January 1994, August 1994, December 1994, 
February 1995, December 1997 and January 2001 rating 
decisions, the November 1993, February 1995, January 2001 and 
July 2001 Statements of the Case as well as the December 1997 
and January 2001 Supplemental Statements of the Case informed 
the veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A. 
§§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  The veteran was afforded a VA 
general medical examination in October 1991, joints 
examinations in December 1992 and October 1997, neck and 
spine examinations in November 1993, spine and joints 
examination in March 1997.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

The record reflects that the veteran did not report for the 
February 2002 scheduled hearing.  He did not request a new 
hearing, did not explain why he failed to appear for the 
scheduled hearing and why a timely request for a new hearing 
date could not have been submitted.  See 38 C.F.R. § 
20.704(d) (2001).  Hence, the case will be processed as 
though the request for a hearing had been withdrawn.  Id.  
The Board will therefore proceed to review the issues on 
appeal.

I.  Increased Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
report precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

There was a revision to 38 C.F.R. § 4.71a in May 1996.  
Although the increased evaluation claims have been on appeal 
since January 1994 the rating criteria with regard to the 
lumbosacral and cervical spine have not changed.  

The record shows that the RO has not expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  The United States Court of Appeals for 
Veterans Claims (the Court), has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

Lumbosacral Strain  

The veterans service-connected lumbosacral strain is 
currently rated as 40 percent disabling under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2001).  This is the maximum 
schedular evaluation under Diagnostic Code 5295 and 
therefore, further discussion of the evidence as it pertains 
to this Diagnostic Code is not necessary.  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran is 
entitled to a higher evaluation.  The veteran is currently in 
receipt of the highest evaluation under Diagnostic Code 5292, 
for limitation of lumbar spine motion.  38 C.F.R. § 4.71a 
(2001).

There is no evidence of vertebral fracture or ankylosis; 
therefore Diagnostic Codes 5285, 5286 or 5289 are not 
applicable.  38 C.F.R. § 4.71a (2001).  The November 1993 VA 
x-rays of the lumbar spine were essentially negative.  The 
October 1994 private lumbar x-rays showed no significant 
findings.  The March 1997 and October 1997 VA radiology 
reports were otherwise negative.  The October 1998 private 
radiographic impression was that the L5-S1 apophyseal joints 
appeared normal.  There was no evidence of dislocation or 
fracture.  No transitional segment was noted.  

Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293 (2001).  Competent medical evidence of pronounced 
intervertebral disc syndrome has not been presented.  

Straight leg raise was negative at the December 1992, 
November 1993 and March 1997 VA examinations as well as the 
October 1994 private orthopedic examination with the 
exception of back pain in the lower extremities.  At the 
October 1998 private examination unilateral straight leg 
raise test demonstrated radicular pain along the sciatic 
nerve distribution at 20 degrees bilaterally.  There was no 
spasm of the paraspinous muscles at the December 1992 VA 
examination.  At the October 1994 private orthopedic 
examination there was no evidence of spasm.  At the March 
1997 VA examination there was no spasm however, tenderness at 
the posterior sacroiliac spine was noted.  

At the December 1992 VA examination reflex was somewhat 
diminished.  At the November 1993 VA examination reflexes 
were equal.  There were no pathological reflexes.  The 
September 1994 private neurological evaluation revealed that 
reflexes were normally reactive and symmetrical in both of 
the lower extremities with bilateral flexor plantar 
responses.  At the October 1994 private orthopedic 
examination reflexes were symmetrical in both of the lower 
extremities.  Deep tendon reflexes were normal.  At the March 
1997 VA examination reflexes were equal.  At the October 1997 
VA examination the examiner could not elicit patellar tendon 
reflexes bilaterally.  Achilles tendon reflexes were somewhat 
diminished.  At the October 1998 private examination deep 
tendon reflexes were within normal limits bilaterally, except 
for patellar reflexes, which were diminished on the left.  

The March 1994 private MRI impression was posterior 
spondylosis of L3 to S1 with sagittal diameter of L3 and L4 
being on the lower limits of normal.  There was no evidence 
of compression on the cauda equina.  The April 1994 VA MRI 
conclusion was normal study.  The September 1994 private MRI 
of the lumbar spine was negative.  The April 1994 VA nerve 
conduction study impression suggested mild nerve root 
irritability in the lumbar area.  The September 1994 private 
EMG report findings were rather nonspecific and 
nonlocalizing.  

The September 1994 private neurological evaluation revealed 
on motor examination, there was excellent muscle tone, 
strength and bulk throughout with no atrophy or 
fasciculation, no abnormal movements.  Sensory examination 
was normal.  There were no cerebellar abnormalities.  The 
diagnostic studies and examination did not reveal any focal 
neurological involvement.  At the October 1994 private 
orthopedic examination the veteran stood well on his toes and 
heels.  There were no sensory changes in the lower 
extremities.  There was no apparent motor weakness in the 
lower extremities.  

At the March 1997 VA examination motor and sensation were 
intact.  At the October 1997 VA examination the veteran's 
gait was within normal limits.  He could heel toe walk 
without difficulties.  At the October 1998 private 
examination dermatomal testing of the lower extremities was 
performed bilaterally and indicated all were within normal 
limits.  

At best there is evidence of severe intervertebral disc 
syndrome warranting a 40 percent evaluation under Diagnostic 
Code 5293.  At the October 1997 VA examination the veteran 
had decreased strength in his lower extremities.  The 
assessment was lumbar pain, which appeared to be mechanical 
in nature with L4-5 radiculopathy possibly present, although 
it is not on the 1994 EMG report.  At the October 1998 
private examination Goldwaith's test was positive for lumbar 
pain at 20 degrees bilaterally.  However, the September 1994 
private neurological evaluation revealed no objective sign of 
lumbar radiculopathy and the October 1994 private orthopedic 
examination the veteran had no objective evidence of any 
neurological abnormality although EMG studies were possibly 
abnormal.  Hence, a higher evaluation is not warranted under 
Diagnostic Code 5293.  

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's service-connected 
lumbosacral strain is no higher than a 40 percent rating.  As 
a state of equipoise of the positive evidence and the 
negative evidence does not exist, the benefit-of-the-doubt 
doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), does not otherwise permit a 
favorable determination in this case.  

Cervical Strain  

The veteran's service-connected cervical strain is currently 
rated as 20 percent disabling under Diagnostic Code 5290.  
Moderate limitation of cervical spine motion warrants a 20 
percent evaluation, and severe limitation of motion warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2001).  

Examinations have consistently shown only moderate limitation 
of cervical spine motion.  At the December 1992 VA 
examination the veteran's neck showed a full range of motion.  
At the November 1993 VA examination neck flexion was to 45 
degrees and extension was 20 degrees, left and right lateral 
flexion was 30 degrees and rotation to the left and right was 
25.  The September 1994 private neurological evaluation 
revealed that the cervical range of motion was normal but 
with complaints of end point pain.  At the both of the 
October 1994 private orthopedic examinations there was only a 
slight decreased range of motion where the veteran had a loss 
of 5-10 degrees of full flexion, extension, lateral bending 
and rotation.  

At the March 1997 VA examination the veteran flexed 25 
degrees, extended 20 degrees, right and left rotation was 25 
degrees, right and left bend was 20 degrees.  At the October 
1997 VA examination cervical range of motion flexion was 0 to 
30, extension was 0-34.  Lateral bending to the right was 0 
to 50; to the left was 0 to 30.  Rotation was 0 to 60 on the 
right with muscle pulling on the left 0 to 40.  At the 
October 1998 private examination ranges of motion for the 
cervical spine were within normal limits.  There was pain 
noted at C5 during flexion and extension, C6 during right and 
left lateral flexion and right and left rotation.  
Consequently, the above-cited evidence does not show severe 
limitation of cervical spine motion; thus, a 30 percent 
evaluation under Diagnostic Code 5290 is not warranted.  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran is 
entitled to a higher evaluation.  There is no evidence of 
vertebral fracture or ankylosis; therefore Diagnostic Codes 
5285, 5286 or 5287 are not applicable.  38 C.F.R. § 4.71a 
(2001).  The November 1993 VA x-rays were negative.  The 
September 1994 private cervical x-rays showed no significant 
findings.  No abnormality was identified on the March 1997 VA 
radiology report.  In October 1998 the private radiographic 
impression was a mild right listing was present and mild 
anterior lipping and spurring at C3-C7.  

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

At the November 1993 VA examination reflexes were normal and 
equal in the upper extremities.  The April 1994 private MRI 
conclusion was that except for the slight straightening of 
the normal lordotic curvature the cervical spine was normal.  
The September 1994 private MRI of the cervical spine was 
reported as negative.  Reflexes were symmetrical in both 
upper extremities.  At the October 12, 1994, private 
orthopedic examination reflexes were symmetrical in the upper 
extremities.  At the March 1997 VA examination sensation in 
the upper extremities were normal.  At the October 1998 
private examination deep tendon reflexes were within normal 
limits bilaterally except for patellar reflex which was 
diminished on the left.  The visceral reflexes were within 
normal limits bilaterally.  Dermatomal testing of the upper 
extremities indicated all were within normal limits.  

At the December 1992 VA examination there was no spasm of 
these muscles.  The September 1994 private orthopedic 
examination showed that no spasm was noted. The October 7, 
1994, private orthopedic examination of the neck there was no 
spasm or tightness noted in the paraspinious musculus of his 
neck.  At the October 12, 1994, private orthopedic 
examination no spasm was noted.  

The April 1994 VA nerve conduction study impression suggested 
mild nerve root irritability in the cervical area.  The 
September 1994 private neurological evaluation revealed no 
objective sign of cervical radiculopathy or myelopathy.  The 
veteran had no objective evidence of any neurological 
abnormality although EMG studies were possibly abnormal.  The 
neurologist felt that the veteran had chronic cervical and 
trapezius strain.  Diagnostic studies and examination did not 
reveal any focal neurological involvement.  At the October 
1997 VA examination the cervical pain appeared to be 
mechanical in nature.  

Moreover, with the absence of any neck muscle spasm, and only 
moderate neurological deficits, it is the Board's view that 
the criteria for an increased evaluation for the veteran's 
cervical strain have not been met.  There is no basis for 
assigning a rating in excess of, that which has currently, 
been assigned, and the veteran's appeal must be denied.

In evaluating the veteran's orthopedic disabilities, the 
Board must also consider the provisions of 38 C.F.R. §§ 4.40, 
4.45, as they relate to pain and any resulting functional 
impairment due to pain (including during flare-ups, as 
discussed in DeLuca v. Brown, supra).  At the December 1992 
VA examination there was some questionable tenderness along 
the right neck and along the medial scalp at the border of 
the right shoulder.  At the November 1993 VA examination 
motor was okay.  The veteran was tender at the occiput at the 
middle portion of the neck and at the neck shoulder angle of 
the trapezius.  The October 7, 1994 private orthopedic 
examination of the neck there were no areas of swelling.  
There was slight tenderness to palpation in the posterior 
cervical spine region.  He had full range of motion of his 
shoulders.  

At the March 1997 VA examination motor in the upper 
extremities was normal.  There was tenderness at the base of 
the skull bilaterally and the neck-shoulder angle 
bilaterally.  At the October 1998 private examination 
foraminal compression test was positive on the left and right 
with pain produced at C5 with the neck neutral and laterally 
flexed to the right and left.  In view of this, the Board 
finds that the 20 percent rating currently assigned for the 
veteran's cervical strain contemplates the veteran's 
complaints of pain associated with his service-connected 
disability and compensates him for it.  

II.  Service-Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2001).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v.  
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Bilateral Shoulder, Bilateral Hip Disorders and Fibromyalgia  

The veteran contends that he suffered bilateral shoulder and 
bilateral hip injuries in a June 1991 automobile accident 
while in service.  However, the service medical records and 
private medical records in conjunction with this accident 
only refer to lumbosacral and cervical strain.  

In September 1990 the private physician's diagnoses included 
right hip pain and degenerative arthritis of the right hip.  
The radiology report revealed early sclerosis involving the 
acetabulum consistent with early degenerative change more so 
than would be expected for a person of his age.  In December 
1990 the diagnosis was right hip pain.  In April 1991 the 
diagnosis was hypeathemia right thigh.  

The October 1991 VA radiology report of the right shoulder 
was negative.  At the December 1992 VA examination x-rays of 
the shoulders and right hip were negative.  The November 1993 
VA examination diagnosis was fibromyalgia.  

The February 1997 VA left hip radiology report impression was 
phleboliths in the pelvis, otherwise negative.  The bilateral 
shoulder radiology report was negative.  

At the March 1997 VA examination the examiner commented that 
in view of the veteran's symptoms and he had tenderness and 
pressure points bilaterally in at least 20 locations it was 
felt that the veteran had a diagnosis of fibromyalgia.  

The October 1997 VA assessment was hip arthralgia bilaterally 
as well as shoulder arthralgia bilaterally.  The right hip 
and bilateral shoulder radiology reports were negative.  
After review of the claims file the VA examiner indicated 
that he was unable to assess the etiology of the shoulder and 
hip pain.  These appeared not to be connected to the 
veteran's service-connected disabilities, although as stated 
previously the etiology was unknown; and as the examiner 
stated in the original examination, the veteran just had 
bilateral shoulder and hip arthralgia, which would be joint 
pain.  Previously the veteran had been diagnosed with 
fibromyalgia in the May 1997 VA examination.  

The medical evidence of record does not show a nexus or link 
between the veteran's in-service automobile accident and his 
bilateral hip arthralgia, bilateral shoulder arthralgia and 
fibromyalgia.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
See also Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 
Vet. App. 546, 548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas, 3 Vet. App. 542, 548 (1992).  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service-connection for 
bilateral shoulder and bilateral hip disorders and 
fibromyalgia, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990); 
Alemany, 9 Vet. App. 518, 519 (1996).  

Headaches  

The veteran asserts that his headaches are secondary to his 
service-connected cervical spine disability.  Secondary 
service-connection may be granted for a current disability 
that competent evidence shows is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2001).

Service medical records and private medical records made 
during the veteran's active military service do not show that 
the veteran complained of or was treated for headaches.  The 
post service VA and private medical records do not show that 
the veteran complained of or was treated for headaches.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

The veteran has claimed to have headaches as secondary to his 
service-connected cervical strain but he is not qualified, as 
a lay person, to furnish medical opinions or diagnoses, as 
such matters require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, with respect to medical etiology or 
medical opinion, will not be accorded any probative weight.  
He is qualified to report that he experiences headaches and 
this claim has been considered but the medical reports of 
record are silent as to complaints of headaches.  

In the absence of medical evidence to support his 
contentions, the clear weight of the evidence is against the 
veteran's claim.  As the negative and positive evidence is 
not in approximate balance with respect to any material 
point, there is not doubt to be resolved in the veteran's 
favor and the claim of service-connection for headaches must, 
therefore, be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.  

An evaluation in excess of 20 percent for cervical strain is 
denied.  

Service-connection for a right shoulder disorder is denied.  

Service-connection for a left shoulder disorder is denied.  

Service-connection for a right hip disorder is denied.  

Service-connection for a left hip disorder is denied.  

Service-connection for fibromyalgia is denied.  

Service-connection for headaches is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

